No. 14605

                 THE s P? R
                     UFE E      CW O THE STATE O MXI?ANA
                                O   F           F



                                        --




I N THE IWlTER OF THE ESTATE



RALPH I.   scxmEAm,
                           Deceased.



Appeal f m :    D i s t r i c t Court of the Thirteenth Judicial District,
                Honorable Nat Allen, Judge presiding.

Counsel of Record:

    For Appellant :

         Robert L. Stephens, Jr., Billings, mntana

    For Respondent :

         Berger, Anderson, Sinclair & Murphy, Billings, l ~ n t a n a
         Efmer Dolve, Billings, mntana



                                       Suhnitted on briefs: Nbrch 29, 1979

                                                    Decided:   MAY 3 0 1979
Filed:     MAY 8 9 198
           .        -. -
Mr.  J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n
of t h e Court.


        T h i s a p p e a l i s from a summary judgment of t h e D i s t r i c t

C o u r t , T h i r t e e n t h J u d i c i a l D i s t r i c t , County of Y e l l o w s t o n e ,

t h e Honorable N a t A l l e n p r e s i d i n g .         The summary judgment was

d a t e d September 1 9 , 1978, and was g r a n t e d on a m o t i o n on

behalf of E d i t h E l l i s , t h e p e r s o n a l r e p r e s e n t a t i v e h e r e i n ,

i n i t s e n t i r e t y and d i s m i s s i n g t h e p e t i t i o n s o f E l s i e

L e s t e r , M a r g a r e t J o a n Lester, and R o b e r t a L o u i s e Lester w i t h

prejudice.          The c o u r t a l s o d e n i e d a m o t i o n f o r summary

judgment o f E l s i e L e s t e r , M a r g a r e t J o a n L e s t e r , and R o b e r t a

Louise Lester.

        I n t h i s o p i n i o n , Ralph I . S c h a n b a c h e r , t h e d e c e a s e d

h e r e i n , w i l l b e r e f e r r e d t o a s "Ralph" a n d E l s i e J a n e

L e s t e r , one of t h e a p p e l l a n t s , w i l l b e r e f e r r e d t o a s

"Elsie".        Ralph I . S c h a n b a c h e r , a l s o known a s Ralph I .

L e s t e r , m a r r i e d N o r v a l l F e r n J o h n s o n o n November 8, 1 9 1 6 , i n

Newton, Kansas.             T h e r e were f o u r c h i l d r e n b o r n o f t h i s

marriage including Edith E l l i s , t h e personal r e p r e s e n t a t i v e

herein.       This marriage continued u n t i l Fern's death i n

B i l l i n g s , Montana, i n September 1973.

        Throughout h i s l i f e Ralph was a c a t t l e b u y e r .                   He also

owned and o p e r a t e d s e v e r a l r a n c h p r o p e r t i e s and a f e e d l o t a t

Lewistown, Montana.                I n t h i s b u s i n e s s h e was r e q u i r e d t o

s p e n d c o n s i d e r a b l e t i m e on t h e r o a d and away from h i s f a m i l y .

T h i s was s o n o t o n l y d u r i n g h i s m a r r i a g e t o F e r n , b u t l a t e r ,

i n h i s l i v i n g arrangement w i t h E l s i e .            E l s i e was t h e widow

o f Norman Lester, a n d was i n t r o d u c e d t o Ralph by Norman

L e s t e r , who i n t r o d u c e d Ralph a s h i s c o u s i n Ralph L e s t e r .

E l s i e m e t Ralph i n 1947 when s h e was working i n a c o f f e e

s h o p i n A m a r i l l o , Texas, b u t i t w a s n o t u n t i l a f t e r t h e
d e a t h of h e r husband Norman t h a t t h e y began t o d a t e , some-

t i m e i n t h e y e a r 1952.

        Ralph t o l d E l s i e t h a t he had been m a r r i e d b u t t h a t h i s

wife w a s deceased.             A f t e r going t o g e t h e r f o r a p e r i o d o f

t i m e , they discussed marriage and, according t o E l s i e , they
went t o C l o v i s , N e w Mexico, where on November 1 4 , 1952, a

wedding ceremony w a s performed i n t h e home of a congrega-

tional minister.             A y e a r o r s o l a t e r , E l s i e found o u t t h a t

Ralph d i d have a n o t h e r w i f e and t h a t h i s name was Schan-

bacher.       When c o n f r o n t e d w i t h t h i s i n f o r m a t i o n , Ralph t o l d

E l s i e t h a t he d i d n o t l i v e w i t h F e r n , d i d n o t c a r e f o r h e r ,

and t h a t he merely used t h e name of Schanbacher as a b u s i -

n e s s name.      I n h e r d e p o s i t i o n , E l s i e s t a t e d t h a t when s h e

g o t t h i s i n f o r m a t i o n , s h e was w o r r i e d a b o u t a p o s s i b l e

bigamy c h a r g e a g a i n s t Ralph, t h a t t h e y l o v e d e a c h o t h e r , and

t h a t because he assured h e r t h a t he d i d n o t c a r e f o r h i s

f i r s t w i f e and was n o t l i v i n g w i t h h e r , s h e d i d n o t t a k e any

legal action.

        A t t h e b e g i n n i n g o f h e r r e l a t i o n s h i p w i t h Ralph, E l s i e

had t h r e e c h i l d r e n , two boys by h e r f i r s t m a r r i a g e which had

ended i n a d i v o r c e , and a g i r l by h e r m a r r i a g e t o Norman

L e s t e r , who was k i l l e d i n a n a u t o m o b i l e a c c i d e n t .     Through-

o u t t h e p e r i o d t h a t s h e l i v e d w i t h Ralph, h e s u p p o r t e d t h e s e

c h i l d r e n and claimed them a s h i s own.                 Ralph and E l s i e a l s o

had two c h i l d r e n , M a r g a r e t J o a n Lester born J u n e 7 , 1956, i n

A m a r i l l o , Texas, and Xoberta L o u i s e L e s t e r born September

1 4 , 1960, i n A m a r i l l o .      On b o t h b i r t h c e r t i f i c a t e s t h e name

Ralph I . Lester i s g i v e n as t h e f a t h e r .

        Ralph and E l s i e l i v e d t o g e t h e r i n A m a r i l l o , Texas,

where t h e y purchased a home and l i v e d u n t i l 1957; t h e y l i v e d

i n A u s t i n , Texas, b r i e f l y ; and t h e y l i v e d i n ~ i l l i n g s n a
                                                                                 i
m o t e l f o r a s h o r t p e r i o d o f t i m e a n d l a t e r r e n t e d a home,

a l t h o u g h Ralph c o n t i n u e d t o t r a v e l e x t e n s i v e l y i n h i s c a t t l e

buying v e n t u r e s .

        A f t e r 1957 t h e c o u p l e l i v e d i n A m a r i l l o , Texas; Denver,

C o l o r a d o ; ~ i l e s i t y , idontana; G r e a t F a l l s , Montana; ~ ~ I i s s o u l a ,
                          C

Montana; C a s p e r , Wyoming; and a t o n e t i m e ,                 t h e y l i v e d for a

p e r i o d o f two y e a r s i n Lewistown, Montana, where t h e y p u r -

c h a s e d a home.        I n a d d i t i o n , t h e y owned a home i n F l o r e n c e ,

Montana, and r e n t e d p r o p e r t y i n B u t t e , Bozeman, and Cheyenne,

Wyoming.        A l l o f t h i s p r o p e r t y was p u r c h a s e d o r r e n t e d u n d e r

t h e name o f Ralph I . L e s t e r .            I n 1972 R a l p h s u f f e r e d a

s t r o k e i n B i l l i n g s , and E l s i e came t o B i l l i n g s and s t a y e d

w i t h him a t t h e P o n d e r o s a I n n .      She r e t u r n e d f o r a s h o r t

p e r i o d o f t i m e t o Cheyenne, where t h e y had been l i v i n g , a n d

t h e n r e t u r n e d t o B i l l i n g s a t which t i m e t h e y r e n t e d a m o b i l e

home.      During t h i s t i m e R a l p h ' s f i r s t w i f e d i e d , which was

i n September 1973.

        I n March 1974 Ralph and E l s i e moved t o 3304 W i n c h e l l

Lane i n B i l l i n g s , where t h e y r e n t e d a n a p a r t m e n t and l i v e d

t o g e t h e r a s husband and w i f e u n t i l h i s d e a t h .           While l i v i n g

i n t h i s a p a r t m e n t u n d e r t h e name o f L e s t e r , Ralph had a n

u n l i s t e d t e l e p h o n e number i n s t a l l e d u n d e r t h e name Schan-

bacher f o r business purposes.                    A f f i d a v i t s w e r e s u b m i t t e d by

n e i g h b o r s and f r i e n d s o f Ralph and E l s i e t o t h e e f f e c t t h a t

t h e y s o c i a l i z e d w i t h Ralph and E l s i e , had d i n n e r s t o g e t h e r ,

v i s i t e d e a c h o t h e r ' s f a m i l i e s , and t h a t t h e s e f r i e n d s and

n e i g h b o r s r e c o g n i z e d E l s i e and Ralph a s husband and w i f e and

t h a t t h e y h e l d t h e m s e l v e s o u t t o b e t h e same.

        D u r i n g t h e 24 y e a r s t h a t Ralph and E l s i e l i v e d t o -

g e t h e r , according t o E l s i e , he provided f o r her very w e l l

and a l s o f o r h e r c h i l d r e n .    While t h e y d i d have f i n a n c i a l
h a r d s h i p s , he had n e v e r wanted h e r t o work.                 While l i v i n g i n
~ i l l i n g s ,Ralph r e f e r r e d t o h i s f i r s t w i f e , F e r n , a s "Aunt

F e r n " , and h i s d a u g h t e r J o a n knew h e r a s Aunt F e r n .              After

F e r n ' s d e a t h , Ralph wanted t h e f a m i l y t o move i n t o h i s home

o n Delphinium Avenue, b u t E l s i e s a i d s h e w a s r e l u c t a n t t o

move t h e r e b e c a u s e t h e home c o n t a i n e d F e r n ' s f u r n i t u r e and

possessions.           A l s o , t h e house was u s e d by t h e c h i l d r e n of

h i s o t h e r marriage a s a stopover place while v i s i t i n g i n

Billings.         However, Ralph, E l s i e and J o a n d i d c a r e f o r t h i s

s e c o n d home and went t h e r e a t l e a s t o n c e a week t o c l e a n i t

and c a r e f o r t h e y a r d .

        From 1952 u n t i l h i s d e a t h , Ralph and E l s i e Lester h e l d

t h e m s e l v e s o u t a s husband and w i f e .           V a r i o u s e x p e n s e s which

w e r e i n c u r r e d d u r i n g t h e c o u r s e of t h i s r e l a t i o n s h i p w e r e

p a i d f o r and r e c e i p t e d i n t h e name o f Ralph Lester.                     During

R a l p h ' s f r e q u e n t buying t r i p s h e s e n t money t o E l s i e and t h e

c h i l d r e n by Western Union a s Ralph Lester.                        F r i e n d s and

n e i g h b o r s knew Ralph and E l s i e as husband and w i f e .                      They

r e c e i v e d C h r i s t m a s c a r d s , wedding i n v i t a t i o n s , and o t h e r

mail addressed t o M r .             and M r s . Ralph L e s t e r .         The p u b l i c

s c h o o l s y s t e m r e c o g n i z e d t h e m a r r i a g e o f Ralph and E l s i e i n

c o n n e c t i o n w i t h t h e e d u c a t i o n o f t h e i r c h i l d r e n , and t h e

f a m i l y m e d i c a l r e c o r d s i n d i c a t e t h e m a r r i a g e s t a t u s of Ralph

and E l s i e as do t h e b i r t h c e r t i f i c a t e s of t h e two c h i l d r e n .

Ralph and E l s i e L e s t e r were l i s t e d i n t h e 1975 and 1976

B i l l i n g s C i t y D i r e c t o r y a s husband and w i f e .

        I t w a s n o t u n t i l Xalph's l a s t i l l n e s s t h a t E l s i e m e t

any o f h i s c h i l d r e n o f h i s m a r r i a g e t o F e r n .        An a f f i d a v i t

s u b m i t t e d f o r t h e c o u r t ' s c o n s i d e r a t i o n by a n u r s e ' s a i d

s t a t e d t h a t b e c a u s e E l s i e had been i n s u c h c o n s t a n t a t t e n -
d a n c e of Ralph d u r i n g h i s l a s t i l l n e s s , s h e a s k e d ~ l s i e , n
                                                                                       i
t h e p r e s e n c e o f R a l p h ' s c h i l d r e n by F e r n , what r e l a t i o n s h i p

s h e was.       E l s i e i d e n t i f i e d h e r s e l f a s a " f r i e n d " and n o t a s

t h e w i f e o f Ralph.            E l s i e a n s w e r s t h a t s h e d i d n o t want t o

e m b a r r a s s t h e c h i l d r e n o f t h e f i r s t m a r r i a g e by r e v e a l i n g

t h e r e l a t i o n s h i p s h e had had w i t h t h e i r f a t h e r .            A t the t i m e

of R a l p h ' s d e a t h , h i s o l d e s t daughter E d i t h took charge o f

t h e f u n e r a l , and h e was b u r i e d b e s i d e h i s f i r s t w i f e F e r n .

        Ralph f i l e d a j o i n t income t a x u n d e r t h e name o f Schan-

b a c h e r and g i v i n g h i s w i f e ' s name a s F e r n u n t i l 1972.

T h e r e a f t e r , h e f i l e d a s a " s i n g l e man."          I n 1975 Ralph made

a W i l l i n which h e f a i l e d t o m e n t i o n t h a t h e had a w i f e , t h e

a p p e l l a n t E l s i e , and t h a t h e had two c h i l d r e n by h e r .

F o l l o w i n g R a l p h ' s d e a t h on November 11, 1976, t h i s W i l l was

submitted t o probate.                   The W i l l was s u b m i t t e d by E d i t h

E l l i s , o n e o f h i s d a u g h t e r s , who f i l e d a n a p p l i c a t i o n f o r

a n i n f o r m a l p r o b a t e o f t h e W i l l and t o b e a p p o i n t e d p e r s o n a l

representative therein.                    On November 1 5 , a n o r d e r of i n -

f o r m a l p r o b a t e of t h e W i l l and t h e a p p o i n t m e n t o f t h e

p e r s o n a l r e p r e s e n t a t i v e w a s s i g n e d by t h e c l e r k o f t h e

D i s t r i c t C o u r t and l e t t e r s w e r e i s s u e d t o E d i t h E l l i s a s

personal representative.

        On F e b r u a r y 2 , 1977, t h e demand f o r bond and t h e demand

f o r n o t i c e w e r e f i l e d by E l s i e a s a s u r v i v i n g w i f e o f Ralph

a n d t h e mother o f t h e two s u r v i v i n g c h i l d r e n , M a r g a r e t J o a n

L e s t e r and R o b e r t a L o u i s e Lester.           On t h e f o l l o w i n g d a y , a

p e t i t i o n f o r s u p e r v i s e d a d m i n i s t r a t i o n and a n o t i c e of c l a i m

a n d p e t i t i o n by p r e t e r m i t t e d c h i l d r e n w e r e f i l e d .     An amended

v e r i f i e d p e t i t i o n f o r s u p e r v i s e d a d m i n i s t r a t i o n , and t h e

amended n o t i c e o f c l a i m and p e t i t i o n by p r e t e r m i t t e d c h i l d r e n

w e r e s e r v e d i n t h i s m a t t e r on F e b r u a r y 1 0 , 1977.
          hereafter, E l s i e f i l e d on May 4 , 1977, a p e t i t i o n f o r

f a m i l y a l l o w a n c e , p e t i t i o n f o r exempt p r o p e r t y , p e t i t i o n f o r

a homestead a l l o w a n c e , and a widow's e l e c t i v e s h a r e t h e r e i n .

On August 1 8 , 1977, t h e d e p o s i t i o n of E l s i e was t a k e n i n

t h i s matter.        On November 3 , 1977, t h e p e r s o n a l r e p r e s e n t a -

t i v e f i l e d a memorandum and m o t i o n f o r summary judgment.

H e a r i n g on t h e motion was s e t f o r November 2 8 , 1977, b u t t h e

h e a r i n g was n o t h e l d .      The m a t t e r was f i n a l l y h e a r d i n

Se2tember 1978, a t which t i m e f i n d i n g s o f f a c t and c o n c l u -

s i o n s o f law w e r e made by t h e D i s t r i c t C o u r t .            On October

1 3 , 1978, a b r i e f h e a r i n g was h e l d i n t h e chambers on p e t i -

t i o n e r ' s motion t o amend t h e f i n d i n g s o f f a c t and c o n c l u -

s i o n s o f law, which was d e n i e d by t h e D i s t r i c t C o u r t on

O c t o b e r 1 3 , 1978.

        W e need n o t s e t f o r t h t h e i s s u e s a s s t a t e d by c o u n s e l

on a p p e a l , b u t s e t them f o r t h below a s w e see c o n t r o l l i n g i n

t h i s case.       Here t h e r e a r e g e n u i n e i s s u e s o f m a t e r i a l f a c t

p r e c l u d i n g summary judgment on t h e two f o l l o w i n g i s s u e s :

        1.     Whether t h e r e was a common law m a r r i a g e between

Ralph and E l s i e a f t e r t h e d e a t h of F e r n ?

        2.     Are t h e two c h i l d r e n o f t h e r e l a t i o n s h i p o f Ralph

a n d E l s i e t o b e c o n s i d e r e d i s s u e of t h e m a r r i a g e of t h e

decedent?

        While t h e 1952 m a r r i a g e between t h e s e p a r t i e s was

p r o h i b i t e d by v i r t u e of R a l p h ' s p r e e x i s t i n g m a r r i a g e t o

F e r n , upon h e r d e a t h i n September 1973, a f a c t q u e s t i o n o f

w h e t h e r t h i s impediment t o t h e m a r r i a g e was removed i s

r a i s e d by o u r s t a t u t e .    S e e S t e v e n s v . Woodmen o f t h e w o r l d

( 1 9 3 7 ) , 105 Mont. 1 2 1 , 71 P.2d 898, 905.                      From documents
s u b m i t t e d by E l s i e , t h e r e was e v i d e n c e t h a t , a f t e r t h e d e a t h

of F e r n , Ralph and E l s i e l i v e d t o g e t h e r a s man and w i f e ,
f i r s t i n a m o b i l e home i n t h e Lockwood a d d i t i o n , a n d t h e n i n

a n a p a r t m e n t a t 3304 W i n c h e l l Lane.              They l i v e d a t t h i s

r e s i d e n c e u n t i l R a l p h ' s d e a t h on November 11, 1976.                 Fol-

l o w i n g F e r n ' s d e a t h , t h e c h i l d r e n o f t h e second u n i o n and

E l s i e and Ralph c a r e d f o r t h e r e s i d e n c e t h a t had been p u r -

c h a s e d by Ralph f o r h i s w i f e F e r n , l o o k i n g a f t e r t h e lawn,

e t c . , and m a i n t a i n i n g t h e p r o p e r t y u n t i l R a l p h ' s d e a t h .

From t h e r e c o r d b e f o r e t h e c o u r t , t h e s e f a c t s w e r e n o t

c o n t e s t e d by t h e p e r s o n a l r e p r e s e n t a t i v e .   Therefore, a

q u e s t i o n a r i s e s u n d e r s e c t i o n 48-310(2),R.C.N.            1 9 4 7 , now

s e c t i o n 40-1-401(2)          MCA,     a s t o w h e t h e r o r n o t E l s i e and

Ralph w e r e l a w f u l l y married.

        I n 1975, t h e Montana L e g i s l a t u r e e n a c t e d t h e n a t i o n a l

d r a f t o f t h e Uniform M a r r i a g e and D i v o r c e A c t , which became

s e c t i o n s 48-301 t h r o u g h 48-341,            R.C.M.       1947, now s e c t i o n s

40-1-101        t h r o u g h 40-4-220       MCA.       S e c t i o n 48-302,    R.C.M.         1947,

now s e c t i o n s 40-1-101           and 40-4-101          MCA,      set f o r t h t h e pur-

pose of t h e A c t a s follows:

        " T h i s a c t s h a l l b e l i b e r a l l y c o n s t r u e d and ap-
        p l i e d t o promote i t s u n d e r l y i n g p u r p o s e s , which
        a r e to:

        " ( 1 ) p r o v i d e adequate procedures f o r t h e solemni-
        z a t i o n and r e g i s t r a t i o n o f m a r r i a g e ;

        " ( 2 ) s t r e n g t h e n and p r e s e r v e t h e i n t e g r i t y o f
        marriage and safeguard family r e l a t i o n s h i p s ;

        " ( 3 ) promote t h e a m i c a b l e s e t t l e m e n t o f d i s p u t e s
        t h a t have a r i s e n between p a r t i e s t o a m a r r i a g e ;

        " ( 4 ) m i t i g a t e t h e p o t e n t i a l harm t o t h e s p o u s e s
        a n d t h e i r c h i l d r e n c a u s e d by t h e p r o c e s s o f l e g a l
        d i s s o l u t i o n of marriage;

        " ( 5 ) make r e a s o n a b l e p r o v i s i o n f o r s p o u s e and
        minor c h i l d r e n d u r i n g and a f t e r l i t i g a t i o n ; and

        " ( 6 ) make t h e law o f l e g a l d i s s o l u t i o n o f m a r r i a g e
        e f f e c t i v e f o r d e a l i n g w i t h t h e r e a l i t i t e s of ma-
        t r i m o n i a l e x p e r i e n c e by making i r r e t r i e v a b l e b r e a k -
        down of t h e m a r r i a g e r e l a t i o n s h i p t h e s o l e b a s i s
        f o r i t s dissolution."
S e c t i o n 48-310 ( 2 ) , R.C.M.       1947, now s e c t i o n 40-1-401 ( 2 ) MCA,

provides :

        " ( 2 ) P a r t i e s t o a m a r r i a g e p r o h i b i t e d under t h i s
        s e c t i o n who c o h a b i t a f t e r removal o f t h e impediment
        a r e l a w f u l l y m a r r i e d a s o f t h e d a t e of t h e removal
        o f t h e impediment."

        The above s t a t u t e s embody a p r o g r e s s i v e p o l i c y l o n g

f o l l o w e d by s u c h c o u r t s a s t h e C i r c u i t C o u r t of Appeals of

t h e D i s t r i c t Columbia which h e l d i n Matthews v . B r i t t o n

(D.C.    Cir.     1 9 6 2 ) , 303 F.2d 408, 409:

        " N e v e r t h e l e s s , a s l o n g a s t h e impediment of
        E a r n e s t i n e ' s l a w f u l m a r r i a g e t o Johnson e x i s t e d ,
        s h e and Harry Matthews c o u l d n o t l a w f u l l y b e o r
        become husband and w i f e .                    However, i t i s s e t t l e d
        t h a t i f p a r t i e s a g r e e t o b e husband and w i f e i n
        i g n o r a n c e of a n impediment t o l a w f u l matrimony,
        t h e n t h e removal o f t h a t impediment r e s u l t s i n a
        common-law m a r r i a g e between t h e p a r t i e s i f t h e y
        have c o n t i n u e d t o c o h a b i t and l i v e t o g e t h e r a s
        husband and w i f e        . . .         t h e same r e s u l t o b t a i n s
        even i f p a r t i e s have knowledge of t h e impediment
        a t t h e t i m e t h e y a g r e e d t o be m a r r i e d .     I t is not
        t o b e e x p e c t e d t h a t p a r t i e s once having a g r e e d t o
        b e m a r r i e d w i l l deem i t n e c e s s a r y t o a g r e e t o do
        s o a g a i n when a n e a r l i e r m a r r i a g e i s t e r m i n a t e d
        o r some o t h e r ban t o union i s e l i m i n a t e d . "

S e e , t h e Commission Comment t o S e c t i o n 2 0 7 ( b ) , Uniform

M a r r i a g e and D i v o r c e A c t , 9 U.L.A.      470.

        I n a d d i t i o n , had n o t s e c t i o n 48-310(2) been e n a c t e d ,

t h e f a c t remains t h a t E l s i e c o u l d , under t h e f a c t s i t u a t i o n

p r e s e n t e d t o t h e C o u r t h e r e , s t i l l have been a s u r v i v i n g

widow of Ralph by v i r t u e of a v a l i d common law m a r r i a g e

a f t e r t h e d e a t h o f F e r n i n 1973.       Montana h a s l o n g recog-

n i z e d t h e v a l i d i t y o f common law m a r r i a g e s and t h i s i s

c a r r i e d forward i n t h e Uniform M a r r i a g e and Divorce Act i n

s e c t i o n 48-314,    R.C.M.      1947, now s e c t i o n 40-1-403           NCA.

        The second i s s u e of whether t h e c h i l d r e n of t h e union

of t h e s e two p e o p l e a r e i s s u e of t h e d e c e d e n t i s a f a c t

i s s u e which c a n n o t b e d e c i d e d by summary judgment.                 When t h e

Uniform M a r r i a g e and Divorce Act was a d o p t e d by o u r l e g i s l a -
t u r e , s e v e r a l s e c t i o n s w e r e devoted t o t h e p r o t e c t i o n of t h e

c h i l d r e n of a marriage.             These r e l a t e t o s t r e n g t h e n i n g and

p r e s e r v i n g t h e i n t e g r i t y o f m a r r i a g e and s a f e g u a r d i n g f a m i l y

r e l a t i o n s h i p s ; t o t h e promotion of s e t t l e m e n t of d i s p u t e s ;

t o m i t i g a t i o n o f harm t o s p o u s e s a n d t h e i r c h i l d r e n c a u s e d

by p r o c e s s o f l e g a l d i s s o l u t i o n o f m a r r i a g e ; and t o r e a s o n -

a b l e p r o v i s i o n s f o r a s p o u s e and minor c h i l d r e n a f t e r liti-

gation.        These i t e m s s h o u l d b e c o n s i d e r e d i n t h e f a c t s i t u a -

t i o n w e have h e r e .

        The q u e s t i o n t o b e d e c i d e d on a m o t i o n f o r summary

judgment i s w h e t h e r t h e r e i s a g e n u i n e i s s u e o f m a t e r i a l

f a c t and n o t how t h a t i s s u e s h o u l d b e d e t e r m i n e d .          Baylor v.

J a c o b s o n ( 1 9 7 6 ) , 170 Mont. 234, 552 P.2d 55; F u l t o n v . C l a r k

( 1 9 7 5 ) , 167 Mont. 399, 538 P.2d 1371.                 W e have f u r t h e r n o t e d

t h a t summary judgment i s n o t a p r o p e r t o o l f o r r e s o l v i n g

d i s p u t e d i s s u e s o f f a c t a n d i s a c c o r d i n g l y i m p r o p e r whenever

a material factual matter is i n dispute.                              Engebretson v.

Putnam ( 1 9 7 7 ) ,               Mont.               ,   571 P.2d 368, 34 S t . R e p .

1241; Duncan v . Rockwell I'lfg. Co.                       (1977),               Mont.               I



567 P . 2d 936, 34 S t . R e p .          821; Bahm v . Dormanen ( 1 9 7 5 ) , 168
Mont. 408, 543 P.2d 379.                      I n Engebretson, t h i s Court noted:

        "The p u r p o s e o f t h e summary judgment p r o c e d u r e
        i s t o e n c o u r a g e j u d i c i a l economy t h r o u g h t h e
        e i l i m i n a t i o n o f u n n e c e s s a r y t r i a l , d e l a y and
        expense.             [ C i t a t i o n s omitted.]        Summary judgment
        i s n o t a s u b s t i t u t e f o r t r i a l , however, and i s
        i n a p p r o p r i a t e when g e n u i n e i s s u e s o f m a t e r i a l
        f a c t remain t o be l i t i g a t e d            . . ."         571 P.2d a t
        370.

        F o r t h e r e a s o n s above s e t f o r t h , t h e summary judgment

of t h e D i s t r i c t Court i s reversed.                 The m a t t e r i s remanded

f o r t r i a l on t h e m e r i t s .
We concur:



     Ch' f Justlce
     tg